Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


In re Larry T. Long, Individually, et al.                     Original Mandamus Proceeding

No. 06-20-00039-CV                                      Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
                                                        Burgess participating.


       As stated in the Court’s opinion of this date, we find that the Relator’s petition for writ of
mandamus should be conditionally granted, and we deny, in part, the petition for writ of
mandamus complaining of production of documents other than tax returns because the trial court’s
oral rulings related to those documents are not clear, specific, and enforceable and, as a result, are
not subject to mandamus review.         Even so, we conditionally grant the petition for writ of
mandamus and direct the trial court to withdraw the portion of its oral order requiring the
production of tax returns. The writ will issue only if the trial court fails to comply. See TEX. R.
APP. P. 52.8. Due to our dispositive rulings, all other relief not granted herein is denied.

                                                        RENDERED AUGUST 25, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk